Exhibit 10.65

AMENDMENT #2 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT #2 (this “Amendment”) is made as of the 30th day of March, 2010,
by and between Brian H. McCurrie (“Executive”) and Koppers Inc. (the “Company”).

WHEREAS, Executive and the Company entered into an employment contract setting
forth the terms and conditions of Executive’s employment with the Company on
October 13, 2003 (the “Employment Contract”); and

WHEREAS, the parties entered into an amendment of the Employment Contract to
comply with applicable requirements under Section 409A of the Internal Revenue
Code of 1986, as amended, and the final regulations and other interpretative
guidance issued thereunder, which amendment was effective as of January 1, 2009;
and

WHEREAS, the parties desire to further amend the Employment Contract, effective
May 1, 2010, to reflect certain new job duties of Executive;

NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

1. The amendments to the Employment Contract set forth below shall become
effective on May 1, 2010.

2. The introductory paragraph of the Employment Contract shall be deleted in its
entirety and shall be replaced by the following:

“The parties to this Employment Contract (this “Agreement”) are Koppers Inc.
(the “Company”) and Brian H. McCurrie (“Executive”). The Company desires to
retain the services of executive as Senior Vice President, Global Carbon
Materials and Chemicals and Executive desires to accept such employment on the
terms and conditions set forth below.”

3. The first sentence of Section 2 of the Employment Contract shall be deleted
in its entirety and shall be replaced by the following:

“During the Term, Executive shall serve as Senior Vice President, Global Carbon
Materials and Chemicals and shall perform the duties, services and
responsibilities and have the authority commensurate to such position.”

4. Except as expressly modified herein, all terms and conditions of the
Employment Contract shall remain unchanged and in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly and
properly executed the day and year first above written.

 

THE COMPANY:     EXECUTIVE: /s/ Steven R. Lacy     /s/ Brian H. McCurrie
Signature     Signature Steven R. Lacy     Brian H. McCurrie Name     Name

Senior Vice President, Administration,

General Counsel & Secretary

    Vice President & Chief Financial Officer Title     Title